DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19, 22, 29, and 31 objected to because of the following informalities:
In claim 19, ln 4, “colleting” should read –collecting--.
In claim 22, “though” should read –through--.
In claim 29, ln 2-3, “which put on” should read –which is put on --.
In claim 31, ln 3-4, “a top of rotating base” should read – a top of the rotating base --.
In claim 31, ln 4, “an stuffing” should read –a stuffing--.
In claim 31, ln 7, “an mouth” should read –a mouth --.
In claim 31, ln 10, “a eccentric” should read –an eccentric--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 29-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, it is not clear how the shades of the shaping molds cannot fall partly or wholly into the opening if the distance between an internal side of one of the shaping molds and the center of the rotation disc is bigger than the distance between the edge of the opening and the center of the rotation assembly as these are mutually exclusive requirements.
Claim 29, ln 1-2, recites the limitation "the".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution, the claim has been interpreted to depend from claim 2.
Claim 29, ln 5-6, recites the limitation "a second motor".  There is insufficient antecedent basis for this limitation in the claim, there being no recited first motor.  Furthermore, it is not clear how many motors the claim requires.
Claim 30, ln 9, recites the limitation "a third motor".  There is insufficient antecedent basis for this limitation in the claim, there being no recited first motor.  Furthermore, it is not clear how many motors the claim requires.
Claim 3, ln 1, recites the limitation "the".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution, the claim has been interpreted to depend from claim 2.
Claim 31, ln 12, recites the limitation "a fourth motor".  There is insufficient antecedent basis for this limitation in the claim, there being no recited first-third motors.  Furthermore, it is not clear how many motors the claim requires.
Claim 33, ln 1-2, recites the limitation "the pressing and shaping part".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution, the claim has been interpreted to depend from claim 3.
Claim 33, ln 7, recites the limitation "a fifth motor".  There is insufficient antecedent basis for this limitation in the claim, there being no recited first-fourth motors.  Furthermore, it is not clear how many motors the claim requires.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan (CN 204697808 with reference made to examiner provided machine translation) in view of Peng et al. (CN 205756904 with reference made to examiner provided machine translation) hereinafter Peng.
Regarding claim 1, Zhan teaches:
A stuffed food forming machine, comprising:
a rotation assembly (Fig 3F: turntable 3) wherein a filling station is around the rotation assembly (Fig 3E: feeding barrel 600; ln 222-231); the rotation assembly has an opening (Fig 3F); a distance between an internal side of one of shaping molds (Fig 3F: molding modules 4) and a center of the rotation assembly is bigger than a distance between an edge of the opening and the center of the rotation assembly (Fig 3F).
Zhan does not teach a sending and cutting station.
In the same field of endeavor regarding food forming, Peng teaches a sending and cutting station for the motivation of cutting the dough (ln 210-217).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus as taught by Zhan with the sending and cutting station as taught by Peng. 
While Zhan in view of Peng teaches the opening, Zhan in view of Peng does not explicitly recite the opening for collecting wrapper residues from the sending and cutting station.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 2, Zhan in view of Peng teaches the machine of claim 1.
Peng further teaches wherein a sending and cutting part is on the sending and cutting station (ln 210-217).
Zhan further teaches a filling part is on the filling station (ln 222-231).
Regarding claim 3, Zhan in view of Peng teaches the machine of claim 2.
Peng further teaches wherein around the rotation assembly, a pressing and shaping station and a dumpling taking-out station are beside the filling station (ln  198-263); the pressing and shaping station comprises a pressing and shaping part (ln  198-263); a taking-out part is on the dumpling taking-out station (ln  198-263).
Regarding claim 19, Zhan in view of Peng teaches the machine of claim 1.
Zhan further teaches wherein the rotation assembly further comprises a rotation disc (Fig 3F), multiple shaping molds (Fig 3F; molding module 4) which are evenly distributed around the rotation disc; the rotation disc has the opening; wherein the distance between an internal side of one of the shaping molds and the center of the rotation disc is bigger than the distance between the edge of the opening and the center of the rotation assembly (Fig 3F).
While Zhan in view of Peng teaches the opening, Zhan in view of Peng does not explicitly recite the opening for collecting the wrapper residues.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 20, Zhan in view of Peng teaches the machine of claim 1.
Zhan further teaches wherein the opening (106) is uninterrupted on the center of the rotation disc (Fig 3F).
Regarding claim 21, Zhan in view of Peng teaches the machine of claim 19.
Zhan further teaches wherein the opening is in a round or a ring shape (Fig 3F).
Regarding claim 22, Zhan in view of Peng teaches the machine of claim 19.
Zhan further teaches wherein the opening runs through a top surface and a bottom surface of the rotation disc (Fig 3F).
Regarding claim 23, Zhan in view of Peng teaches the machine of claim 19.
Zhan further teaches wherein a top surface of the shaping molds are on a top surface of opening (Fig 3F): the multiple shaping molds is distributed in a circle not smaller than the opening (Fig 3F).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of Peng as applied to claim 19 above, and further in view of Belshaw (US 1806326).
Regarding claim 25, Zhan in view of Peng teaches the machine of claim 19.
Zhan further teaches wherein the rotation disc connects to a rotation sleeve on a bottom (Fig 3F).
Zhan in view of Peng does not teach: the rotation sleeve connects to a worm wheel: the worm wheel connects to a worm screw: the worn screw connects to a first motor.
In the same field of endeavor regarding food forming, Belshaw teaches a motor that drives a worm screw which drives a worm wheel to drive a shaft for the motivation of transmitting rotational power (p3, ln 46-97).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus as taught by Zhan in view of Peng to be driven by a worm/worm wheel mechanism as taught by Belshaw in order to transmit rotational power.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of Peng as applied to claim 2 above, and further in view of Bjerrum et al. (US 20190045801) hereinafter Bjerrum.
Regarding claim 29, Zhan in view of Peng teaches the machine of claim 2.
Peng further teaches wherein the sending and cutting part comprises a guiding pillar and a cylinder sleeve which put on the guiding pillar; the cylinder sleeve connects to a cutter holding plate; a cutter is under the cutter holding plate; a cutting plate is under the cutter; cutter-holes is set accordingly between the cutting plate and the cutter (Fig 9-10; ln 915-941).
Zhan in view of Peng does not teach the cutter holding plate connects to an eccentric wheel through a connecting rod; a second motor drives the eccentric wheel directly.
In the same field of endeavor regarding food forming, Bjerrum teaches a cutting device that comprises an eccentric wheel and driving rod for the motivation of allowing easy modification of the moving path of the cutting blade (Fig 3; [0007, 0049]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sending and cutting part as taught by Zhan in view of Peng with the eccentric wheel mechanism as taught by Bjerrum in order to allow easy modification of the moving path of the cutting blade.
Allowable Subject Matter
Claims 26-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 26, Zhan in view of Peng teaches the machine of claim 19.
Zhan further teaches wherein a base is under the rotation disc, the rotation disc is in a cylinder shape (Fig 3F): a guiding plate between the base (Fig 3F; ln 233-248).
Zhan in view of Peng does not teach on a surface of the rotation disc runs a first guiding rail; on a surface of the base runs a second guiding rail.
The remaining prior art of record fails to teach the above limitations.
Therefore claim 26 is indicated for allowable subject matter.
Claims 27-28 are indicated for allowable subject matter for depending on claim 26.
Claims 30-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 30, Zhan in view of Peng and Bjerrum teaches the machine of claim 29.
Peng further teaches two transverse dough sheet supporters, two dough sheet sending roller conveyors, wherein the dough sheet sending roller conveyors are on the dough sheet supporters, a driven roller conveyor is on a top of the dough sheet sending roller conveyors which is driven by a third motor directly (Fig 11; ln 925-927).
Zhan in view of Peng and Bjerrum does not teach multiple minor roller conveyors, the minor roller conveyors are between the two dough sheet sending roller conveyors; the cutting plate is between the minor roller conveyors; a supporting pillar is on each of the two sides of the dough sheet supporters; a guiding pillar is on a top of the supporting pillar; the two dough sheet sending roller conveyors are connected by a drive belt.
Therefore claim 30 is indicated for allowable subject matter.
Regarding claim 31, Zhan in view of Peng teaches the machine of claim 2.
Zhan further teaches wherein the filling part comprises a supporting frame, a hopper and a rotating base; the hopper connects to the rotating base through a filling pipe; a stuffing outlet pipe is under the rotation base; a transverse injecting tube is on a side of the rotation base; a longitude injecting tube is on a mouth of the stuffing outlet pipe (Fig 3E; ln 222-231).
Peng further teaches a rotating valve, the hopper connects to a top of the rotating valve through a filling pipe, a transverse injecting rod is inside the transverse injecting tube, the transverse injecting rod moves horizontally (Fig 13; ln 947-998).
Zhan in view of Peng does not teach a rotating valve is inside the rotation base, the hopper connects to a top of the rotating base through a filling pipe, a transverse injecting rod is inside the transverse injecting tube, the longitude injecting tube moves up and down repeatedly which is driven by a gear rack driving mechanism; the transverse injecting rod moves horizontally which is driven by an eccentric wheel driving mechanism; a screw conveyor which is driven by a worm driving mechanism rotates inside the hopper; the rotating valve is driven by a fourth motor directly.
The remaining prior art of record fails to teach the above limitations.
Therefore claim 31 is indicated for allowable subject matter.
Claim 32 is indicated for allowable subject matter for depending on claim 31.
Regarding claim 33, Zhan in view of Peng teaches the machine of claim 3.
Zhan in view of Peng does not teach wherein the pressing and shaping part further comprises a supporting pillar and a pair of pressing molds which are fixed on the supporting pillar; a gear is on top of each of the pressing molds; a pressing block is on a bottom of each of the pressing molds; teeth of the gear on each of the pressing molds match with each other; the pressing blocks are opposite to each other; a top of at least one of the pressing molds is connected to a fifth motor; a fitting surface of the pressing block is a curve, wherein one of the pressing block is concaved while a corresponding pressing block is convex; the gear is on each of two rotating plates; curved surfaces of the two rotating plates are opposite to each other.
The remaining prior art of record fails to teach the above limitations.
Therefore claim 33 is indicated for allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743